Exhibit 10.1
EXECUTION VERSION
REGISTRATION RIGHTS AGREEMENT
dated as of
August 12, 2011
between
TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC
and
BNP PARIBAS SECURITIES CORP.
RBC CAPITAL MARKETS, LLC
RBS SECURITIES INC.
on behalf of themselves and the Initial Purchasers listed on Schedule I hereto

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of August 12, 2011, among Transcontinental Gas Pipe Line Company, LLC
(the “Company”), a limited liability company duly formed and validly existing
under the laws of the State of Delaware, and BNP Paribas Securities Corp., RBC
Capital Markets, LLC and RBS Securities Inc., acting on behalf of themselves and
the several initial purchasers listed on Schedule I hereto (the “Initial
Purchasers”).
     This Agreement is made pursuant to the Purchase Agreement dated as of
August 10, 2011, among the Company and BNP Paribas Securities Corp., RBC Capital
Markets, LLC and RBS Securities Inc., as representatives of the Initial
Purchasers (the “Purchase Agreement”), which provides for the sale by the
Company to the Initial Purchasers of $375,000,000 principal amount of its 5.40%
Senior Notes due 2041 (the “Securities”). The Securities are to be issued
pursuant to the provisions of an Indenture dated the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Indenture”) by and
among the Company and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”).
     In order to induce the Initial Purchasers to enter into the Purchase
Agreement, the Company has agreed to provide to each Initial Purchaser and its
direct and indirect transferees the registration rights with respect to the
Securities set forth in this Agreement. The execution of this Agreement is a
condition to the closing under the Purchase Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions.
     As used in this Agreement, the following capitalized defined terms have the
following meanings:
     “1933 Act” shall mean the Securities Act of 1933, as amended from time to
time.
     “1934 Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
     “Additional Interest” shall have the meaning set forth in Section 2(e).
     “Agreement” shall have the meaning set forth in the preamble.
     “Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) under
the 1934 Act.
     “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.
     “Commission” shall mean the Securities and Exchange Commission.
     “Company” shall have the meaning set forth in the preamble and also
includes the Company’s successors.

 



--------------------------------------------------------------------------------



 



     “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii).
     “Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.
     “Exchange Offer Registration Statement” shall mean a registration statement
on Form S-4 (or, if applicable, on another appropriate form) relating to an
offering of Exchange Securities pursuant to an Registered Exchange Offer and all
amendments and supplements to such registration statement, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
     “Exchange Securities” shall mean any securities issued by the Company to be
offered to Holders in exchange for Securities (pursuant to the Registered
Exchange Offer or otherwise) pursuant to an Exchange Offer Registration
Statement containing terms identical to the Securities for which they are
exchanged except that (i) interest thereon shall accrue from the last date on
which interest was paid on the Securities or, if no such interest has been paid,
from the date of issuance of the Securities, and (ii) the Exchange Securities
will not contain the legend appearing on the face of the Securities in the form
recited in the Indenture and will not contain terms with respect to transfer
restrictions.
     “Holder” shall mean each Initial Purchaser, for so long as it owns any
Transfer Restricted Securities, and each of its successors, assigns and direct
and indirect transferees who become registered owners of Transfer Restricted
Securities under the Indenture; provided that for purposes of Sections 4 and 5
of this Agreement, the term “Holder” shall include Participating Broker-Dealers
(as defined in Section 4(a)).
     “Indemnified Party” shall have the meaning set forth in Section 5(c).
     “Indemnifying Party” shall have the meaning set forth in Section 5(c).
     “Indenture” shall have the meaning set forth in the preamble.
     “Initial Purchasers” shall have the meaning set forth in the preamble.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Transfer Restricted Securities; provided that,
for purposes of Section 6(b), whenever the consent or approval of Holders of a
specified percentage of Transfer Restricted Securities is required hereunder,
Transfer Restricted Securities held by the Company or any of its affiliates (as
such term is defined in Rule 405 under the 1933 Act) (other than the Initial
Purchasers or subsequent Holders of Transfer Restricted Securities if such
subsequent Holders are deemed to be such affiliates solely by reason of their
holding of such Transfer Restricted Securities) shall not be considered
outstanding and shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage or amount.
     “Participant” shall have the meaning set forth in Section 5(a).
     “Participating Broker-Dealer” shall have the meaning set forth in Section
4(a) hereof.

2



--------------------------------------------------------------------------------



 



     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Transfer Restricted Securities covered by a Shelf Registration Statement, and by
all other amendments and supplements to such prospectus, and in each case
including all material incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Registration Default” shall have the meaning set forth in Section 2(e).
     “Registered Exchange Offer” shall mean the exchange offer by the Company of
Exchange Securities for all Securities that are Transfer Restricted Securities
pursuant to Section 2(a) hereof.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all Commission, stock exchange or Financial Industry
Regulatory Authority registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel for any underwriters or
Holders in connection with blue sky qualification of any of the Exchange
Securities or Transfer Restricted Securities), (iii) all expenses of any Person
in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Company and, in the case of a Shelf
Registration Statement, the reasonable fees and disbursements of one counsel for
the Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Company, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance, but excluding fees of counsel to the
Underwriters (other than the fees and expenses set forth in clause (ii) above)
and the Holders and underwriting discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of Transfer Restricted Securities by
a Holder.
     “Registration Statement” shall mean any registration statement of the
Company that covers any of the Exchange Securities or the Transfer Restricted
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such Registration Statement, including post-effective
amendments, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.
     “Securities” shall have the meaning set forth in the preamble.

3



--------------------------------------------------------------------------------



 



     “Shelf Registration” shall mean a registration effected pursuant to Section
2(b) hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company pursuant to the provisions of Section 2(b) of this Agreement
which covers all of the Transfer Restricted Securities (but no other securities
unless approved by the Holders of a majority of the aggregate principal amount
of outstanding Transfer Restricted Securities that are covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the 1933
Act, or any similar rule that may be adopted by the Commission, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
     “TIA” shall have the meaning set forth in Section 3(l) hereof.
     “Transfer Restricted Securities” shall mean each outstanding Security
until: (i) when in the case of a Holder who was entitled to participate in the
Registered Exchange Offer, an Exchange Offer Registration Statement with respect
to such Security shall have been declared effective under the 1933 Act and
either (a) such Security shall have been exchanged by a Person other than a
broker-dealer for an Exchange Security in the Registered Exchange Offer or
(b) the Registered Exchange Offer shall have been consummated and such Security
was not tendered by the Holder thereof in the Registered Exchange Offer;
(ii) following the exchange by a broker-dealer in the Registered Exchange Offer
of a Security for an Exchange Security, the date on which such Exchange Security
is sold to a purchaser who receives from such broker-dealer on or prior to the
date of such sale a copy of the Prospectus contained in the Exchange Offer
Registration Statement; (iii) the date on which such Security has been
effectively registered under the 1933 Act and disposed of in accordance with the
Shelf Registration Statement; or (iv) the earlier of the date (A) on which such
Security has been sold pursuant to Rule 144 under the 1933 Act under the
circumstances in which any legend borne by such Security relating to
restrictions on transferability thereof, under the 1933 Act or otherwise, is
entitled to be removed by the Company or pursuant to the Indenture or (B) that
is two years after the date of this Agreement.
     “Trustee” shall have the meaning set forth in the preamble.
     “Underwriter” shall have the meaning set forth in Section 3 hereof.
     “Underwritten Registration or Underwritten Offering” shall mean a
registration in which Transfer Restricted Securities are sold to an Underwriter
for reoffering to the public.
     2. Registration under the 1933 Act.
     (a) To the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the Commission, the Company shall, (1) file an
Exchange Offer Registration Statement on or prior to 180 days after the Closing
Date covering the offer by the Company to the Holders to exchange all of the
Transfer Restricted Securities for an equal aggregate principal amount of
Exchange Securities and (2) use its commercially reasonable efforts to cause
such Exchange Offer Registration Statement to be declared effective on or prior
to 270 days after the Closing Date. The Company shall

4



--------------------------------------------------------------------------------



 



use its commercially reasonable efforts to have the Exchange Offer Registration
Statement remain effective until the closing of the Registered Exchange Offer.
The Company shall commence the Registered Exchange Offer promptly after the
Exchange Offer Registration Statement has been declared effective by the
Commission and use its commercially reasonable efforts to have the Registered
Exchange Offer consummated (by issuing Exchange Securities for all tendered, and
not validly withdrawn Transfer Restricted Securities) not later than 30 Business
Days, or longer, if required by the federal securities laws, after such
effective date. The Company shall commence the Registered Exchange Offer by
mailing the related exchange offer Prospectus and accompanying documents to each
Holder stating, in addition to such other disclosures as are required by
applicable law:
     (i) that the Registered Exchange Offer is being made pursuant to this
Registration Rights Agreement and that all Transfer Restricted Securities
validly tendered will be accepted for exchange;
     (ii) the dates of acceptance for exchange (which shall be a period of at
least 20 Business Days from the date such notice is mailed) (the “Exchange
Dates”);
     (iii) that any Transfer Restricted Security not tendered will remain
outstanding and continue to accrue interest, but will not retain any rights
under this Agreement;
     (iv) that Holders electing to have a Transfer Restricted Security exchanged
pursuant to the Registered Exchange Offer will be required to surrender such
Transfer Restricted Security, together with the enclosed letters of transmittal,
to the institution and at the address specified in the notice prior to the close
of business on the last Exchange Date; and
     (v) that Holders will be entitled to withdraw their election, not later
than the close of business on the last Exchange Date, by sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of Transfer
Restricted Securities delivered for exchange and a statement that such Holder is
withdrawing his election to have such Transfer Restricted Securities exchanged.
As soon as practicable after the last Exchange Date, the Company shall:
     (A) accept for exchange Transfer Restricted Securities or portions thereof
tendered and not validly withdrawn pursuant to the Registered Exchange Offer;
and
     (B) deliver, or cause to be delivered, to the Trustee for cancellation all
Transfer Restricted Securities or portions thereof so accepted for exchange by
the Company and issue and cause the Trustee to promptly authenticate and deliver
to each Holder an Exchange Security

5



--------------------------------------------------------------------------------



 



equal in aggregate principal amount to the aggregate principal amount of the
Transfer Restricted Securities surrendered by such Holder.
     The Company shall use its commercially reasonable efforts to complete the
Registered Exchange Offer as provided above and shall comply with the applicable
requirements of the 1933 Act, the 1934 Act and other applicable laws and
regulations in connection with the Registered Exchange Offer. The Company shall
inform the Initial Purchasers of the names and addresses of the Holders to whom
the Registered Exchange Offer is made, and the Initial Purchasers shall have the
right, subject to applicable law, to contact such Holders and otherwise
facilitate the tender of Transfer Restricted Securities in the Registered
Exchange Offer.
     If, during the period the Exchange Offer Registration Statement is
effective, an event occurs which makes any statement made in such Exchange Offer
Registration Statement or the related Prospectus untrue in any material respect
or which requires the making of any changes in such Exchange Offer Registration
Statement or Prospectus in order to make the statements therein not misleading,
the Company shall use its commercially reasonable efforts to prepare and file
with the Commission a supplement or post-effective amendment to the Exchange
Offer Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Transfer Restricted Securities,
such Prospectus will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The Company
agrees to notify the Holders to suspend the exchange of the Transfer Restricted
Securities as promptly as practicable after the occurrence of such an event, and
the Holders hereby agree to suspend such exchange until the Company has amended
or supplemented the Prospectus to correct such misstatement or omission.
     (b) If (i) the Company is not (A) permitted to file the Exchange Offer
Registration Statement or (B) permitted to consummate the Registered Exchange
Offer because the Registered Exchange Offer is not permitted by applicable law
or applicable interpretation of the Staff of the Commission; or (ii) any Holder
of Transfer Restricted Securities notifies the Company prior to the 20th day
following the consummation of the Registered Exchange Offer that: (A) it is
prohibited by law or applicable interpretation of the Staff of the Commission
from participating in the Registered Exchange Offer, (B) it may not resell the
Exchange Securities acquired by it in the Registered Exchange Offer to the
public without delivering a Prospectus and the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales or (C) it is a broker-dealer and owns Securities acquired directly from
the Company or an affiliate of the Company, the Company shall (x) use its
commercially reasonable efforts to file with the Commission within 60 days after
such filing obligation arises (or, if later, the date by which the Company is
obligated to file an Exchange Offer Registration Statement) a Shelf Registration
Statement providing for the resale by the Holders (other than those who fail to
comply with the paragraph immediately following clause (p) of Section 3) of all
of their Transfer Restricted Securities and (y) use its commercially reasonable
efforts to cause such Shelf Registration Statement to be declared effective by
the Commission on

6



--------------------------------------------------------------------------------



 



or prior to 180 days after such filing obligation arises (or, if later, the date
by which the Company is obligated to use its commercially reasonable efforts to
have the Exchange Offer Registration Statement declared effective). If the
Company is required to file a Shelf Registration Statement solely as a result of
the matters referred to in clause (ii) of the preceding sentence, the Company
shall use it commercially reasonable efforts to file and have declared effective
by the Commission both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Transfer Restricted Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to reoffers and resales of
Transfer Restricted Securities held by the Holders who must deliver the related
Prospectus. Subject to the following paragraph, the Company agrees to use its
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective until the date that is two years from the date of this
Agreement or such shorter period that will terminate when all of the Transfer
Restricted Securities covered by the Shelf Registration Statement have been sold
pursuant to the Shelf Registration Statement or cease to be Transfer Restricted
Securities within the meaning of this Agreement. The Company further agrees to
supplement or amend the Shelf Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement, the 1933 Act or any other rules
and regulations thereunder for shelf registration or if reasonably requested by
a Holder with respect to information relating to such Holder, and to use its
commercially reasonable efforts to cause any such amendment to be declared
effective by the Commission and such Shelf Registration Statement to become
usable as soon as thereafter practicable. The Company agrees to furnish to the
Holders of Transfer Restricted Securities copies of any such supplement or
amendment promptly after its being used or filed with the Commission.
     Notwithstanding anything to the contrary in this Agreement, the Company,
upon advising the Initial Purchasers and each Holder, may suspend the use of the
Prospectus included in any Shelf Registration Statement in the event that and
for periods of time not to exceed 30 consecutive days and for no more than
60 days during any 365 day period in which such suspensions are in effect (each
such period, a “Suspension Period”) if (i) an event or circumstance occurs and
is continuing as a result of which the Shelf Registration Statement, the related
Prospectus or any document incorporated therein by reference as then amended or
supplemented or proposed to be filed would, in the good faith judgment of the
Company, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and (ii)(A) the
Company determines in its good faith judgment that the disclosure of such event
at such time would have a material adverse effect on the business, operations or
prospects of the Company or (B) the disclosure otherwise relates to a material
business transaction or development which has not been publicly disclosed;
provided, however, that upon the termination of such Suspension Period, the
Company shall promptly advise the Initial Purchasers and each Holder that such
Suspension Period has been terminated.
     (c) The Company shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) or Section 2(b). Each Holder shall pay all
underwriting discounts, if any, and commissions and transfer taxes, if any,
relating to the

7



--------------------------------------------------------------------------------



 



sale or disposition of such Holder’s Transfer Restricted Securities pursuant to
a Shelf Registration Statement.
     (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the Commission; provided, however, that if after it has been declared effective,
the offering of Transfer Restricted Securities pursuant to a Shelf Registration
Statement is interfered with by any stop order, injunction or other order or
requirement of the Commission or any other governmental agency or court, such
Registration Statement will be deemed not to have become effective during the
period of such interference until the offering of Transfer Restricted Securities
pursuant to such Registration Statement may legally resume.
     (e) The Company and the Initial Purchasers agree that the Holders will
suffer damages if the Company fails to fulfill its obligations under Section
2(a) or Section 2(b) hereof and that it would not be feasible to ascertain the
extent of such damages with precision. Accordingly, the Company agrees that if:
     (i) the Exchange Offer Registration Statement is not filed with the
Commission on or prior to the 180th day following the Closing Date,
     (ii) the Exchange Offer Registration Statement is not declared effective by
the Commission on or prior to the 270th day following the Closing Date,
     (iii) the Registered Exchange Offer is not completed on or prior to the
30th Business Day following the date the Exchange Offer Registration Statement
is declared effective, or
     (iv) the Shelf Registration Statement is required to be filed but is not
filed or declared effective within the respective time periods set forth herein
or the Shelf Registration Statement or an Exchange Offer Registration Statement
is declared effective but thereafter ceases to be effective or usable (other
than during a Suspension Period) prior to the date that is two years after the
date of this Agreement other than after the Transfer Restricted Securities have
been disposed of under the Shelf Registration Statement or cease to be Transfer
Restricted Securities, without being succeeded within two Business Days by a
post-effective amendment which cures the failure and that is itself immediately
declared effective,
(each such event referred to in clauses (i) through (iv) a “Registration
Default”), Additional Interest (“Additional Interest”) will accrue on the
affected Transfer Restricted Securities. The rate of Additional Interest will be
one-quarter of one percent (0.25%) per annum on the principal amount of Transfer
Restricted Securities held by such Holder for the first 90-day period
immediately following the occurrence of a Registration Default, increasing by an
additional one-quarter of one percent (0.25%) per annum on the principal amount
of affected Transfer Restricted Securities with respect to

8



--------------------------------------------------------------------------------



 



each subsequent 90-day period thereafter up to a maximum amount of Additional
Interest for all Registration Defaults of one-half of one percent (0.50%) per
annum on the principal amount of Transfer Restricted Securities. Additional
Interest shall accrue from and including the date on which any such Registration
Default shall occur, to but excluding the earlier of (1) the date on which all
Registration Defaults have been cured or (2) the date on which such affected
Transfer Restricted Securities cease to be Transfer Restricted Securities within
the meaning of this Agreement.
     Notwithstanding the foregoing, (1) the amount of Additional Interest
payable shall not increase because more than one Registration Default has
occurred and is pending and (2) a Holder of Transfer Restricted Securities or
Exchange Securities who is not entitled to the benefits of the Shelf
Registration Statement (i.e., such Holder has not elected to including
information) shall not be entitled to Additional Interest with respect to a
Registration Default that pertains to the Shelf Registration Statement.
     (f) The Company shall notify the Trustee within one Business Day after each
date on which an event occurs in respect of which Additional Interest is
required to be paid. Any amounts of Additional Interest due pursuant to this
Section 2 will be payable in addition to any other interest payable from time to
time with respect to the Transfer Restricted Securities in cash semi-annually on
the interest payment dates specified in the Indenture (to the holders of record
as specified in the Indenture), commencing with the first such interest payment
date occurring after any such Additional Interest commences to accrue. The
amount of Additional Interest will be determined in a manner consistent with the
calculation of interest under the Indenture.
     (g) Without limiting the remedies available to the Holders, the Company
acknowledges that any failure by the Company to comply with its obligations
under Section 2(a) and Section 2(b) hereof may result in material irreparable
injury to the Holders for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of any such failure, the Initial Purchasers or any Holder may obtain such
relief as may be required to specifically enforce the Company’s obligations
under Section 2(a) and Section 2(b) hereof.
     3. Registration Procedures.
     In connection with the obligations of the Company with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Company shall as expeditiously as possible (provided, however, that the Company
shall not be required to take actions more promptly than required by Sections
2(a) and 2(b)):
     (a) prepare and file with the Commission a Registration Statement on the
appropriate form under the 1933 Act, which form shall (x) be selected by the
Company, (y) in the case of a Shelf Registration, be available for the sale of
the Transfer Restricted Securities by the selling Holders thereof and (z) comply
as to form in all material respects with the applicable requirements of the 1933
Act and rules and regulations promulgated thereunder and include all financial
statements required by the Commission to be filed therewith, and use
commercially reasonable efforts to cause such Registration Statement

9



--------------------------------------------------------------------------------



 



to be declared effective by the Commission and remain effective in accordance
with Section 2 hereof;
     (b) prepare and file with the Commission such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period, cause each
Prospectus to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the 1933 Act and keep each
Prospectus current during the period described under Section 4(3) and Rule 174
under the 1933 Act that is applicable to transactions by brokers or dealers with
respect to the Transfer Restricted Securities or Exchange Securities;
     (c) in the case of a Shelf Registration, furnish to each Holder of Transfer
Restricted Securities, to counsel for the Initial Purchasers, to counsel for the
Holders and to each Underwriter of an Underwritten Offering of Transfer
Restricted Securities, if any, without charge, as many copies of each
Prospectus, including each preliminary Prospectus and any amendment or
supplement thereto and such other documents as such Holder or Underwriter may
reasonably request, in order to facilitate the public sale or other disposition
of the Transfer Restricted Securities; and, subject to Section 3(i), the Company
consents to the use of such Prospectus and any amendment or supplement thereto
in accordance with applicable law by each of the selling Holders of Transfer
Restricted Securities and any such Underwriters in connection with the offering
and sale of the Transfer Restricted Securities covered by and in the manner
described in such Prospectus or any amendment or supplement thereto in
accordance with applicable law;
     (d) use its commercially reasonable efforts to register or qualify the
Transfer Restricted Securities under all applicable state securities or blue sky
laws of such jurisdictions as any Holder of Transfer Restricted Securities
covered by a Registration Statement shall reasonably request in writing by the
time the applicable Registration Statement is declared effective by the
Commission, to cooperate with such Holders in connection with any filings
required to be made with the National Association of Securities Dealers, Inc.
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in each such
jurisdiction of such Transfer Restricted Securities owned by such Holder;
provided, however, that the Company shall not be required to (i) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d), (ii) file
any general consent to service of process or (iii) subject itself to taxation in
any such jurisdiction if it is not so subject;
     (e) in the case of a Shelf Registration, notify each Holder of Transfer
Restricted Securities, counsel for the Holders and counsel for the Initial
Purchasers (or, if applicable, separate counsel for the Holders) promptly and,
if requested by any such Holder or counsel, confirm such notice in writing,
(i) when a Registration Statement has been declared effective and when any
post-effective amendment thereto has been filed and is declared effective,
(ii) of any request by the Commission or any state securities authority for
amendments and supplements to a Registration Statement and Prospectus or for
additional information after the Registration Statement has become effective,
(iii) of

10



--------------------------------------------------------------------------------



 



the issuance by the Commission or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose, (iv) if, between the effective date of a
Registration Statement and the closing of any sale of Transfer Restricted
Securities covered thereby, the Company receives any notification with respect
to the suspension of the qualification of the Transfer Restricted Securities for
sale in any jurisdiction or the initiation of any proceeding for such purpose,
(v) of the happening of any event during the period a Shelf Registration
Statement is effective which makes any statement made in such Shelf Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Registration Statement or Prospectus
in order to make the statements therein not misleading, (vi) of any
determination by the Company that a post-effective amendment to a Registration
Statement would be appropriate and (vii) of any Suspension Period;
     (f) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;
     (g) in the case of a Shelf Registration, furnish to each Holder of Transfer
Restricted Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without
documents incorporated therein by reference or exhibits thereto, unless
requested);
     (h) in the case of a Shelf Registration, cooperate with the selling Holders
of Transfer Restricted Securities to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities (if such
Securities are certificated) to be sold and not bearing any restrictive legends
(unless required by applicable securities laws) and enable such Transfer
Restricted Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the selling Holders
may reasonably request at least two Business Days prior to the closing of any
sale of Transfer Restricted Securities;
     (i) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) or (vii) hereof, use its commercially reasonable
efforts to prepare and file with the Commission a supplement or post-effective
amendment to a Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Transfer Restricted Securities,
such Prospectus will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The Company
agrees to notify the Holders to suspend use of the Prospectus as promptly as
practicable after the occurrence of such an event, and the Holders hereby agree
to suspend use of the Prospectus until the Company has amended or supplemented
the Prospectus to correct such misstatement or omission and has furnished copies
of the amended or supplemented Prospectus to the Holders or until the Company
notifies the Holders that the sale of the Transfer Restricted Securities may be
resumed;

11



--------------------------------------------------------------------------------



 



     (j) a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any amendment to a Registration Statement or amendment or
supplement to a Prospectus (except any amendment or supplement solely to add
additional selling securityholders), provide copies of such document to the
Initial Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, the Holders and their counsel) and make such representatives of the
Company as shall be reasonably requested by the Initial Purchasers or their
counsel (and, in the case of a Shelf Registration Statement, the Holders or
their counsel) available for discussion of such document, and shall not at any
time file or make any amendment to the Shelf Registration Statement, any
Prospectus or any amendment of or supplement to a Shelf Registration Statement
or a Prospectus (except any amendment or supplement solely to add additional
selling securityholders) of which the Initial Purchasers and their counsel (and,
in the case of a Shelf Registration Statement, the Holders or their counsel)
have not been previously advised and furnished a copy or to which the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Holders or their counsel) shall reasonably object;
     (k) obtain a CUSIP number for all Exchange Securities or Transfer
Restricted Securities, as the case may be, not later than the effective date of
the applicable Registration Statement;
     (l) cause the Indenture to be qualified under the Trust Indenture Act of
1939, as amended (the “TIA”), in connection with the registration of the
Exchange Securities or Transfer Restricted Securities, as the case may be, and
cooperate with the Trustee and the Holders to effect such changes to the
Indenture as may be required for the Indenture to be so qualified in accordance
with the terms of the TIA and execute, and use commercially reasonable best
efforts to cause the Trustee to execute, all documents as may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable the Indenture to be so qualified in a timely manner;
     (m) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Transfer Restricted Securities, any
Underwriter participating in any disposition pursuant to such Shelf Registration
Statement, and attorneys and accountants designated by the Holders, at
reasonable times and in a reasonable manner, all financial and other records,
pertinent documents and properties of the Company and cause the respective
officers, directors and employees of the Company to supply all information
reasonably requested by any such representative, Underwriter, attorney or
accountant in connection with a Shelf Registration Statement, in each case, that
would customarily be reviewed or examined in connection with “due diligence”
review of the Company;
     (n) use its reasonable best efforts to cause the Exchange Securities to
continue to be rated by two nationally recognized statistical rating
organizations (as such term is defined in Rule 436(g)(2) under the 1933 Act), if
the Transfer Restricted Securities have been rated;
     (o) if reasonably requested by any Holder of Transfer Restricted Securities
covered by a Registration Statement, (i) promptly incorporate in a Prospectus
supplement

12



--------------------------------------------------------------------------------



 



or post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such filing; and
     (p) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those reasonably requested by the Holders of a majority of the Transfer
Restricted Securities being sold thereunder) in order to expedite or facilitate
the disposition of such Transfer Restricted Securities thereunder including, but
not limited to, pursuant to an Underwritten Offering and in such connection,
(i) to the extent possible, make such representations and warranties to the
Holders and any Underwriters of such Transfer Restricted Securities with respect
to the business of the Company, the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (ii) obtain opinions of counsel to the Company (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Holders of a majority in principal amount of the Transfer Restricted Securities
being sold under such Shelf Registration Statement, such Underwriters and their
respective counsel) addressed to each selling Holder and Underwriter of Transfer
Restricted Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (iii) obtain “comfort” letters from the
independent certified public accountants of the Company (and, if necessary, any
other certified public accountant of any subsidiary of the Company, or of any
business acquired by the Company for which financial statements and financial
data are or are required to be included in the Registration Statement) addressed
to each selling Holder and Underwriter of Transfer Restricted Securities, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters in connection with underwritten offerings, and
(iv) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority in principal amount of the Transfer Restricted
Securities being sold under such Shelf Registration Statement or by the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Company made pursuant to clause (i) above and to evidence compliance with any
customary conditions contained in an underwriting agreement.
     In the case of a Shelf Registration Statement, the Company may require each
Holder of Transfer Restricted Securities to furnish to the Company such
information regarding the Holder and the proposed distribution by such Holder of
such Transfer Restricted Securities as the Company may from time to time
reasonably request in writing. No Holder of Transfer Restricted Securities may
include its Transfer Restricted Securities in such Shelf Registration Statement
unless and until such Holder furnishes such information to the Company. Each
Holder including Transfer Restricted Securities in a Shelf Registration
Statement shall agree to furnish promptly to the Company all information
regarding such Holder and the proposed distribution by such Holder of such

13



--------------------------------------------------------------------------------



 



Transfer Restricted Securities required to make the information previously
furnished to the Company by such Holder not materially misleading.
     In connection with an Exchange Offer Registration, each Holder exchanging
Securities for Exchange Securities shall be required to represent that (i) the
Exchange Securities are being obtained in the ordinary course of business of the
Person receiving such Exchange Securities, whether or not such Person is a
Holder, (ii) neither such Holder nor any such other Person has an arrangement or
understanding with any Person to participate in the distribution of Exchange
Securities, (iii) other than as set forth in Section 4, if the Holder is not a
broker-dealer, or is a broker-dealer but will not receive Exchange Securities
for its own account in exchange for Securities, neither the Holder nor any such
other Person is engaged in or intends to participate in a distribution of the
Exchange Securities and (iv) neither the Holder nor any such other Person is an
“affiliate” of the Company within the meaning of Rule 405 under the Securities
Act or, if such Person is an “affiliate,” that such Holder will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable.
     In the case of a Shelf Registration, each Holder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 3(e)(v) hereof or of a Suspension Period, such Holder will
forthwith discontinue disposition of Transfer Restricted Securities pursuant to
a Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof, and, if
so directed by the Company, such Holder will destroy or deliver to the Company
(at its expense) all copies in its possession, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Transfer
Restricted Securities current at the time of receipt of such notice.
     If the Company shall give any such notice to suspend the disposition of
Transfer Restricted Securities pursuant to a Registration Statement, the Company
shall extend the period during which the Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when the Holders shall have received copies of the supplemented or
amended Prospectus necessary to resume such dispositions.
     The Holders of Transfer Restricted Securities covered by a Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker or investment bankers and manager or managers (the
“Underwriters”) that will administer the offering will be selected by the
Majority Holders of the Transfer Restricted Securities included in such
offering, provided that such Underwriters shall be reasonably acceptable to the
Company.
     4. Participation of Broker-Dealers in Registered Exchange Offer.
     (a) The parties hereto understand that the Staff of the Commission has
taken the position that any broker-dealer that receives Exchange Securities for
its own account

14



--------------------------------------------------------------------------------



 



in the Registered Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”), may be deemed to be an “underwriter” within
the meaning of the 1933 Act and must deliver a prospectus meeting the
requirements of the 1933 Act in connection with any resale of such Exchange
Securities.
     The Company understands that it is currently the Staff’s position that if
the Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the 1933
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the 1933 Act.
     (b) In light of the above, notwithstanding the other provisions of this
Agreement, the Company agrees that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by the Initial Purchasers or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above; provided, that:
     (i) the Company shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(i), for a period exceeding 180 days after the last
Exchange Date (as such period may be extended pursuant to the penultimate
paragraph of Section 3 of this Agreement) and Participating Broker-Dealers shall
not be authorized by the Company to deliver and shall not deliver such
Prospectus after such period in connection with the resales contemplated by this
Section 4; and
     (ii) the application of the Shelf Registration procedures set forth in
Section 3 of this Agreement to an Exchange Offer Registration, to the extent not
required by the positions of the Staff of the Commission or the 1933 Act and the
rules and regulations thereunder, will be in conformity with the reasonable
request in writing to the Company by the Initial Purchasers or with the
reasonable request in writing to the Company by one or more broker-dealers who
certify to the Initial Purchasers and the Company in writing that they
anticipate that they will be Participating Broker-Dealers; and provided further,
that, in connection with such application of the Shelf Registration procedures
set forth in Section 3 to an Exchange Offer Registration, the Company shall be
obligated (x) to deal only with the Initial Purchasers, as representatives of
the Participating Broker-Dealers, unless they elect not to act as such
representatives, (y) to pay the fees and expenses of only one counsel
representing the Participating Broker-Dealers,

15



--------------------------------------------------------------------------------



 



which will be counsel to the Initial Purchasers unless such counsel elects not
to so act and (z) to cause to be delivered only one, if any, “comfort” letter
with respect to the Prospectus in the form existing on the last Exchange Date
and with respect to each subsequent amendment or supplement, if any, effected
during the period specified in clause (i) above.
     (c) The Initial Purchasers shall have no liability to the Company, other
than as Holders in accordance with the terms hereof, or to any other Holder with
respect to any request that they may make pursuant to Section 4(b) above.
     5. Indemnification and Contribution.
     (a) The Company agrees to indemnify and hold harmless the Initial
Purchasers, each Holder and each Person, if any, who controls the Initial
Purchasers or any Holder within the meaning of either Section 15 of the 1933 Act
or Section 20 of the 1934 Act, or is under common control with, or is controlled
by, the Initial Purchasers or any Holder (each, a “Participant”), from and
against all losses, claims, damages and liabilities (including, without
limitation, any legal fees or other expenses reasonably incurred by a
Participant in connection with defending or investigating any such action or
claim) caused by any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment thereto) pursuant
to which Exchange Securities or Transfer Restricted Securities were registered
under the 1933 Act, including all documents incorporated therein by reference,
or caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or caused by any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) forming a
part of such Registration Statement, or caused by any omission or alleged
omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon and in conformity with information relating to the Initial
Purchasers or any Holder, as the case may be, furnished to the Company in
writing by such Initial Purchasers or selling Holder expressly for use therein.
In connection with any Underwritten Offering permitted by Section 3, the Company
will also enter into an underwriting agreement pursuant to which the Company
will agree to indemnify the Underwriters, if any, selling brokers, dealers and
similar securities industry professionals participating in such Underwritten
Offering, their officers and directors and each Person who controls such Persons
(within the meaning of either Section 15 of the 1933 Act or Section 20 of the
1934 Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement for such Underwritten Offering.
     (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Initial Purchasers and the other selling Holders, and
each of their respective directors and officers who sign the Registration
Statement and each Person, if any, who controls the Company, the Initial
Purchasers and any other selling

16



--------------------------------------------------------------------------------



 



Holder within the meaning of either Section 15 of the 1933 Act or Section 20 of
the 1934 Act to the same extent as the foregoing indemnity from the Company to
the Initial Purchasers and the Holders pursuant to Section 5(a), but only with
reference to information relating to such Holder furnished to the Company in
writing by such Holder expressly for use in any Registration Statement (or any
amendment thereto) or any Prospectus (or any amendment or supplement thereto).
     (c) In case any proceeding (including any governmental investigation) shall
be instituted involving any Person in respect of which indemnity may be sought
pursuant to either paragraph (a) or paragraph (b) above, such Person (the
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing, but the failure
to so promptly notify the Indemnifying Party shall not negate the obligation to
so indemnify such Indemnified Party unless the Indemnifying Party is materially
prejudiced by such delay, and the Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party have mutually agreed
to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and, in the opinion of counsel to the Indemnifying
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for (a) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Initial Purchasers and all Persons, if any, who control the Initial
Purchasers within the meaning of either Section 15 of the 1933 Act or Section 20
of the 1934 Act, (b) the fees and expenses of more than one separate firm (in
addition to any local counsel) for the Company, its directors, its officers who
sign the Registration Statement and each Person, if any, who controls the
Company within the meaning of either such Section and (c) the fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Holders and all Persons, if any, who control any Holders within the meaning of
either such Section, and that all such fees and expenses shall be reimbursed as
they are incurred. In such case involving the Initial Purchasers and Persons who
control the Initial Purchasers, such firm shall be designated in writing by the
Initial Purchasers. In such case involving the Holders and such Persons who
control Holders, such firm shall be designated in writing by the Majority
Holders. In all other cases, such firm shall be designated by the Company. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent but, if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which such Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified

17



--------------------------------------------------------------------------------



 



Party, unless such settlement (i) includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding and (ii) does not include a statement as to, or admission of,
fault, culpability or failure to act by or on behalf of such Indemnified Person.
     (d) If the indemnification provided for in paragraph (a) or paragraph
(b) of this Section 5 is unavailable to an Indemnified Party or insufficient in
respect of any losses, claims, damages or liabilities, then each Indemnifying
Party under such paragraph, in lieu of indemnifying such Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party or parties on the one hand and of the Indemnified Party or parties on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Holders will be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Holders
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Holders’
respective obligations to contribute pursuant to this Section 5(d) are several
in proportion to the respective principal amount of Transfer Restricted
Securities of the applicable Holder that were registered pursuant to a
Registration Statement.
     (e) The Company and each Holder agree that it would not be just or
equitable if contribution pursuant to Section 5(d) above were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 5(d) above. The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in Section 5(d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 5, no Holder shall be required to contribute any amount in excess of the
amount by which the total price at which Transfer Restricted Securities were
sold by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 5 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.
     The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers, any Holder or any Person controlling the Initial Purchasers or any
Holder, or by or on behalf of the Company, its officers or directors or any
Person controlling the Company, (iii)

18



--------------------------------------------------------------------------------



 



acceptance of any of the Exchange Securities or (iv) any sale of Transfer
Restricted Securities pursuant to a Shelf Registration Statement.
     6. Miscellaneous.
     (a) No Inconsistent Agreements. The Company has not entered into, and on or
after the date of this Agreement will not enter into, any agreement which is
inconsistent with the rights granted to the Holders of Transfer Restricted
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Company’s
other issued and outstanding securities under any such agreements.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Transfer Restricted
Securities affected by such amendment, modification, supplement, waiver or
consent; provided, however, that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof or this
paragraph (b) shall be effective as against any Holder of Transfer Restricted
Securities unless consented to in writing by such Holder.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, facsimile or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the address set
forth in the Purchase Agreement and (ii) if to the Company, initially at the
Company’s address set forth in the Purchase Agreement and thereafter at such
other address, notice of which is given in accordance with the provisions of
this Section 6(c).
     All such notices and communications shall be deemed to have been duly given
at the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage pre-paid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next Business Day if timely
delivered to an air courier guaranteeing overnight delivery.
     Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
     (d) Successors and Assigns. This Agreement shall inure to the benefit of,
and be binding upon, the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders of Transfer Restricted Securities; provided that
nothing herein shall be deemed to permit

19



--------------------------------------------------------------------------------



 



any assignment, transfer or other disposition of Transfer Restricted Securities
in violation of the terms of the Securities and the Purchase Agreement. Without
limiting the foregoing, if the Company directly or indirectly consolidates with
or merges with or into, or sells, assigns, transfers, leases, conveys or
otherwise disposes of all or substantially all of its assets and properties and
the assets and properties of its subsidiaries (taken as a whole) in one or more
related transactions to another person, the person formed by or surviving any
such consolidation or merger (if other than the Company) or the person to which
such sale, assignment, transfer, lease, conveyance or other disposition has been
made shall expressly assume all of the Company’s obligations of this Agreement.
If any transferee of any Holder acquires Transfer Restricted Securities, in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof. The Initial Purchasers shall have no liability or
obligation to the Company with respect to any failure by a Holder to comply
with, or any breach by any other Holder of, any of the obligations of such
Holder under this Agreement.
     (e) Purchases and Sales of Securities. The Company shall not, and shall not
permit any of its affiliates (as defined in Rule 405 under the 1933 Act) to,
resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.
     (f) Third Party Beneficiary. Each Holder shall be a third party beneficiary
to the agreements made hereunder between the Company, on the one hand, and the
Initial Purchasers, on the other hand, shall be bound by all of the terms and
provisions of this Agreement and shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of Holders hereunder.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together will constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) Governing Law. This Agreement shall be governed by the laws of the
State of New York.
     (j) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable the validity, legality and enforceability of
any such provision in every

20



--------------------------------------------------------------------------------



 



other respect and of the remaining provisions contained herein shall not be
affected or impaired thereby.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC
      By:   /s/ Richard D. Rodekohr         Name:   Richard D. Rodekohr       
Title:   Vice President and Treasurer     

Confirmed and accepted as of
the date first above written:
BNP PARIBAS SECURITIES CORP.
RBC CAPITAL MARKETS, LLC
RBS SECURITIES INC.
on behalf of themselves and as
representatives of the several Initial
Purchasers listed on Schedule I hereto

          By:   BNP PARIBAS SECURITIES CORP.
    /s/ Richard Murphy     Name:   Richard Murphy    Title:   Managing Director 
    By:   RBC CAPITAL MARKETS, LLC
    /s/ Jack Sconzo     Name:   Jack Sconzo    Title:   Managing Director     
By:   RBS SECURITIES INC.
    /s/ Okwudiri Onyedum     Name:   Okwudiri Onyedum    Title:   Director     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Initial Purchasers:
BNP Paribas Securities Corp.
RBC Capital Markets, LLC
RBS Securities Inc.
Banco Bilbao Vizcaya Argentaria, S.A.
BOSC, Inc.
SMBC Nikko Capital Markets Limited
U.S. Bancorp Investments, Inc.

 